Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on March 24 2021.  The Examiner acknowledges the following:
3.	Claims 1 – 20 were filed.
4.	The drawings filed on 03/24/2021 are accepted by the Examiner.
5.	 Current claims 1 – 20 are pending and they are being considered for examination.


Information Disclosure Statement
6.	The IDS document filed on 03/24/2021 is acknowledged.


Priority
7.	Acknowledgment is made of applicant’s claimed priority based on a Korean patent application KR-10/2020/0135240, with foreign priority date as October 19,2020.  Certified copies were filed to the office, on 04/30/2021.


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “H. Komori et al., US 2014/0078368 A1, hereinafter Komori”.


Regarding Claim 1:
	Komori teaches a triple conversion gain image sensor pixel. As for Claim 1, Komori teaches,
An image sensing device (Fig 1, image device 10, includes an image sensor 16 e a plurality of lenses14. See [0016]) comprising: a first unit pixel circuit disposed in a first row (Fig 4, first unit pixel at the top of the drawing includes a plurality of pixels and share a first floating diffusion FD1. See [0027), including a first floating diffusion node (Fig 3, FD1. See [0027]), and suitable for outputting a first pixel signal through a column line (Fig 4, FD1 is suitable to output its output to column line 416. See [0028]); a second unit pixel circuit disposed in a second row (Fig4 shows a bottom unit on the following row that shares FD2. See [0027]), including a second floating diffusion node (Fig 4, FD2. See [0028]), and suitable for outputting a second pixel signal through the column line (Fig 4 shows that the second FD2 has a suitable output to column line 416. See []); and a first coupling circuit suitable for selectively coupling the first floating diffusion node to the second floating diffusion node based on a first mode control signal (Fig 4 shows a first coupling circuit CG1 410-1 and a second coupling circuit CG2 410-2 capable of connecting/coupling FD1 to FD1 via node 408 and it is understood that the connection is based on a first mode control. See ([0029; 0030; 0031; 0032]).
	Therefore, claim 1 is rejected under 35 U.S.C 102(a)(1) as being under Komori art since it was already disclosed by Komori.

Regarding Claim 2:
The rejection of claim 1 is incorporated herein. As for claim 2, Komori teaches ”wherein the first coupling circuit electrically couples the first floating diffusion node to the second floating diffusion node during a low conversion gain period, and electrically isolates the first floating diffusion node from the second floating diffusion node during a high conversion gain period (Fig 4,  Komori teaches that the pixel circuitry as in Fig 4 provides multiple gain modes and the connection between the FD1 and FD1 via the gain control signal CG1 410-1 and FD2 provides via the control signal CG2 410-2 and it provides as well low conversion mode (See [0032]) and high conversion mode (See [0033]). It also teaches that the selected gain setting may depend on the amount of light captured during exposure and which requires a certain period of time; therefore, it does not preclude it. In Fig 5, it sows the timing for Fig 4 circuit (See [0034 - 0037])”.

Regarding Claim 3:
The rejection of claim 1 is incorporated herein. As for claim 3, Komori teaches,“wherein the first coupling circuit includes a gate capacitor having a MOS structure (Komori, teaches that the control signal CG1 and CG2, both includes gate capacitances that are connect to the capacitances of the FD1 and FD2. See [ 0032])”.

Regarding Claim 4:
The rejection of claim 1 is incorporated herein. As for claim 4, Komori teaches, “wherein the first unit pixel circuit includes a plurality of first photodiodes that share the first floating diffusion node, and wherein the second unit pixel circuit includes a plurality of second photodiodes that share the second floating diffusion node (Fig 4 shows the first unit pixel having a plurality of first PD sharing FD 1 and the second unit pixel sharing its FD1. See [0027; 0028]).


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 – 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “H. Komori et al., US 2014/0078368 A1, hereinafter Komori” in view all its embodiments.


Regarding Claim 9:
The rejection of claim 1 is incorporated herein. Komori claims 8 – 18 teaches the method steps for operating the device of his invention. As for claim 9 Komori teaches,
An operating method of an image sensing device (Fig 1, image device 10, includes an image sensor 16 e a plurality of lenses14. See [0016]), comprising: electrically coupling, during a first frame time, a plurality of floating diffusion nodes included in a plurality of unit pixel circuits (Fig 4, shows the pixel units sharing he FD; the first pixel unit shares the FD1 and the second pixel unit shares FD2, and they are electrically connected to each other as shows in the circuitry of Fig 4. During the first frame time, it is understood that the charges generated by the PD are transferred to the FD See [0027 – 0033]) respectively, and disposed in a column (Fig 4 shows part of the circuitry wherein the pixels are disposed on columns and rows. See [0027 – 0033]); and generating image data in accordance with a low conversion gain mode from any one of the plurality of unit pixel circuits during the first frame time (Fig 7 (See [0042 – 0044]), Komori shows the low conversion gain mode for the pixel circuitry of Fig 4, wherein during TX time transfer are readout from the FD and, during the first TX1 the signals generated by the FD may be held in the storage. Komori shows all the operations as for the method to be performed.

Regarding Claim 10:
The rejection of claim 1 and 9 is incorporated herein. Komori claims 8 – 18 teaches the method steps for operating the device of his invention. As for claim 10 Komori teaches the high conversion gain mode as seen if Fig 5. See [0033 – 0036])”.
Therefore, it would have been obvious to the one with skill to combine all the embodiments of Komori to obtain predictable result as to modify the circuit of Fig 4 as to achieve the results when operating in high or low conversion mode as taught by Komori.

Regarding Claim 11:
The rejection of claim 1 is incorporated herein. Komori claims 8 – 18 teaches the method steps for operating the device of his invention. As for claim 11 Komori teaches,
An operating method of an image sensing device (Fig 1, image device 10, includes an image sensor 16 e a plurality of lenses14. See [0016]), comprising:  alternately operating each of a plurality of unit pixel circuits in a low conversion gain mode and a high conversion gain mode during a first frame time (Fig 4 shows the circuitry that can operated the circuitry of Fig 4 in low and in high conversion gain mode as shown in Fig 5 for high mode (See [0033 – 0036]) and low mode gain conversion mode as in Fig 7 (See [0042 – 0044]) during the first fame time); and alternately generating, by each of the unit pixel circuits, image data in accordance with the low conversion gain mode (Fig 7. See [0042 – 0044]) and image data in accordance with the high conversion gain mode, during the first frame time (Fig 5. See [0033 – 0036]).
	Therefore, it would have been obvious to the one with skill to combine all the embodiments of Komori to obtain predictable result as to modify the circuit of Fig 4 as to achieve the results when operating in high or low conversion mode as taught by Komori art.

Regarding Claims 12 and 13:
The rejection of claims 1 and 11 is incorporated herein. Komori claims 8 – 18 teaches the method steps for operating the device of his invention. As for claim 12 Komori teaches “wherein the alternately operating includes electrically coupling a plurality of floating diffusion nodes, which are included in the plurality of unit pixel circuits, respectively, and disposed in a column, in the low conversion gain mode” (As seen in Fig 4, Komori shows that the circuits with the pixel unit are connected to the respective floating diffusion FD1 and FD1 and it is understood that they are disposed in rows and columns. See [0027 – 0033]).
As for claim 13, it is understood that the various FD should be isolated from the FD’s to prevent charges being transferred from the PD into it.
Regarding Claim 14:
The rejection of claims 1 and 11 is incorporated herein. Komori claims 8 – 18 teaches the method steps for operating the device of his invention. As for claim 14 Komori teaches “wherein the alternately operating includes operating in the high conversion gain mode (Fig 5. See [0033 – 0036]), and then operating in the low conversion gain mode (Fig 7. See []0042 – 0044), and wherein the alternately generating includes generating the image data in accordance with the high conversion gain mode (Fig 5. See [0033 – 0036]), and then generating the image data in accordance with the low conversion gain mode” (Fig 7. See [0042 – 0044])”.

Regarding Claim 20:
The rejection of claims 1 and 11 is incorporated herein. Komori claims 8 – 18 teaches the method steps for operating the device of his invention. As for claim 20 Komori teaches “wherein the alternately operating includes operating in the low conversion gain mode (Fig 4. See [0032]), and then operating in the high conversion gain mode (Fig 4. See [0030; 0034; 0034]), wherein the alternately generating includes generating first image data in accordance with the low conversion gain mode (Fig 7. See [0042 – 0044]), and then generating second image data in accordance with the high conversion gain mode (Fig 5. See [0033 – 0036]), and wherein the alternately operating further includes transferring, by each of the unit pixel circuits, some charges, which are generated from a plurality of photodiodes during a corresponding exposure time (Komori. See [0020]), to a corresponding floating diffusion node based on a corresponding transmission control signal (Fig 4, shows the PD charges being transferred to the FD and Fig 5 shows the transfer during the high conversion gain and Fig 8 shows the alternate mode”.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. R. Wang et al; UD10,116,892 B1 – it teaches a fast settling output line circuit, comprising: a photodiode (PD) adapted to accumulate image charges in response to incident light; at least one transfer (TX) transistor coupled between the PD and a floating diffusion (FD) to transfer the image charges from the PD to the floating diffusion (FD), wherein a transfer (TX) gate voltage controls transmission of the image charges from a TX receiving terminal of the TX transistor to the FD; a reset (RST) transistor coupled to supply a reset FD voltage (VRFD) to the FD , wherein a reset (RST) gate voltage controls the RST transistor; a source follower (SF) transistor coupled to receive a voltage of the FD from a SF gate terminal and provide an amplified signal to a SF source terminal; a bitline enable transistor coupled to link between a bitline and a bitline source node (BLSN), wherein a bitline enable voltage controls the bitline enable transistor; a current source generator coupled to connect between the BLSN and a ground (AGND), wherein the current source generator sinks adjustable current from the BLSN to the AGND through a cascode transistor and a bias transistor controlled by a cascode control voltage and a bias control voltage; a cascode hold capacitor coupled between the cascode control voltage and the AGND; a bias hold capacitor coupled between the bias control voltage and the AGND; and a bias boost driver coupled to control the cascode control voltage and the bias control voltage.
2. S. Ramakrisnan US 11,140,349 B1 – it teaches an image sensor may include an array of imaging pixels arranged in rows and columns, wherein each column of imaging pixels may be coupled to a respective column output line and wherein, each column output line may be coupled to readout circuitry that includes an adjustable current source, sample and hold circuitry, and slew rate sensing and current source control circuitry. As for decreasing the settling time of the column output line, the slew rate sensing and current source control circuitry may increase the magnitude of a bias current provided by the adjustable current source when the slew rate of the output voltage is above a threshold. When the slew rate of the output voltage is below the threshold, the bias current may revert to a lower magnitude to conserve power.
3. R. Wang et al., US 10,290,673 B1 – it teaches a photodiode is adapted to accumulate image charges in response to incident light. A transfer transistor is coupled between the photodiode and a floating diffusion to transfer the image charges from the photodiode to the floating diffusion. A transfer gate voltage controls the transmission of the image charges from a transfer receiving terminal of the transfer transistor to the floating diffusion. A reset transistor is coupled to supply a supply voltage to the floating diffusion. A source follower transistor is coupled to receive voltage of the floating diffusion from a gate terminal of the source follower and provide an amplified signal to a source terminal of the source follower. A row select transistor is coupled to enable the amplified signal from the SF source terminal and output the amplified signal to a bitline. A bitline enable transistor is coupled to link between the bitline and a bitline source node. The bitline source node is coupled to a blacksun voltage generator. A current source generator is coupled between the bitline source node and a ground. The current source generator provides adjustable current to the bitline source node through a bias transistor controlled by a bias control voltage.
4. R. Panicacci, US 2021/0075986 A1 – it teaches imaging circuitry, comprising: a first pixel having a first source follower transistor with a first source follower drain terminal; a second pixel having a second source follower transistor with a second source follower drain terminal; and time-of-flight (TOF) measurement circuitry selectively coupled to the first and second pixels, wherein the TOF measurement circuitry is configured to determine a distance to an external object by sensing a change in current at the first and second source follower drain terminals, wherein the first and second pixels are coupled to a first column line, the imaging circuitry further comprising: a third pixel having a third source follower transistor with a third source follower drain terminal; and a fourth pixel having a fourth source follower transistor with a fourth source follower drain terminal, wherein the third and fourth pixels are coupled to a second column line, and wherein the TOF measurement circuitry is further configured to sense a change in current at the third and fourth source follower drain terminals.
5. E. Shim, US 2020/0322553 A1 – it teaches an image sensor, comprising: a plurality of first photodiodes sharing a first node, the first node connected to a first capacitor; a plurality of second photodiodes sharing a second node, the second node connected to a second capacitor; a common transistor configured to selectively connect a third node to a pixel voltage node, the third node connected to a third capacitor; a first reset transistor configured to selectively connect the first node to the third node; and a second reset transistor configured to selectively connect the second node to the third node, wherein the first reset transistor and the second reset transistor are collectively configured to selectively electrically connect the first node, the second node, and the third node to each other according to an operation of the first reset transistor and the second reset transistor, wherein the common transistor is configured to reset the third node to a pixel voltage according to an operation of the common transistor.


Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697